internal_revenue_service department of the treasury washington dc uniform issuc list dollar_figure contact person g i u telephone number in reference to op e eo t pate hee employer_identification_number key district_office legend l m n q pe r d e dear sir or madam this refers to your request for rulings under sec_501i c and a of the internal_revenue_code facts m is a d corporation that controls and oversees a health care delivery system of teaching and community hospitals physician groups and other caregivers includes six hospitals corporate member of each of these hospitals hospitals is p with the school of medicine m is the parent_corporation and sole is an acute care teaching hospital affiliated the m health care system one of these p m is also the sole corporate member of r the faculty the faculty practice is practice academic and clinical group practice that is affiliated with the school of medicine and employs all of the full-time faculty physicians practicing at approximately physicians all of whom enjoy medical staff the faculty practice employs a multi-disciplinary p privileges at the provision of clinical services medical education and research the activities of the faculty practice include p m and the faculty practice each have been recognized as organizations described in sec_501 faculty practice is subject_to the substantial conflicts of interest policy adopted by m of the code the l is a qd corporation that has been recognized as an of the code organization described in sec_501 main facility in e services to ambulatory patients diagnosed with diabetes and related diseases including p’s patients and engages in both clinical and laboratory research activities and medical education programs involving diabetes and related diseases at l's the main facility l provides health care m and l will enter into a formal cooperative arrangement involving the diagnosis treatment and care of ambulatory patients with diabetes and related diseases and the performance of related medical_research and medical education m and l intend to operate this arrangement through n formerly known as which has been recognized as an organization described in sec_501 articles of organization m and l are the members of n and n will operate in conjunction with and in support of mand l n’s proposed amended bylaws l will elect five of the nine members of n's board_of trustees and m will elect four under n’s restated of the code under under this proposed arrangement except in certain limited circumstances n will be the exclusive provider of diabetes services for m’s affiliates including p integrated multi-disciplinary practice that will serve as an essential component of m’s broad-based network of hospitals and other health care providers including p n will provide an n has applied for a clinic license from the d department of public health will provide health care services to ambulatory patients diagnosed with diabetes and related diseases including p’s patients once this license is granted n rather than l n’s principal_place_of_business will be at the main will lease to n approximately percent of the main facility facility where l currently provides health care services to ambulatory patients diagnosed with diabetes and related diseases in the leased portion of the main facility n will provide health care services to ambulatory patients diagnosed with diabetes and related diseases including p’s patients using leased and contracted physicians and other professional staff - initially n will not directly employ physicians or other medical personnel physicians who currently provide health care services to ambulatory patients diagnosed with diabetes and related diseases in addition m’s affiliates including the faculty practice may contract their employed physicians to l or directly to n instead l will provide to n l’s employed m and l will enter into a joint_venture agreement with the clinical services will include the services under the joint_venture agreement pursuant to a respect to n services agreement between the faculty practice and n faculty practice will provide clinical services and management services to n of certain faculty practice physicians who specialize in diabetes and diabetes related diseases an essential component of the faculty practice’s medical education activities the management and clinical services based on its costs which include the direct and indirect fully allocated costs of the services provided n will compensate the faculty practice for n’s ambulatory patients will be the rulings requested the proposed arrangement between m and l with respect to n will not affect the status of the faculty practice as an organization described in sec_501 the code of the payments the faculty practice will receive from n under the services agreement for the provision of clinical and management services to n will not constitute unrelated_business_taxable_income to the faculty practice under sec_512 of the code sec_501 c applicable law sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 c including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 c -1 a of the income_tax regulations provides that for an organization to be exempt as one described in sec_501 it must be both organized and operated exclusively for one or more exempt purposes sec_1 c -1 d purpose includes a charitable purpose i b of the regulations an exempt of the code under sec_1 c -1 d of the regulations provides that of the code in the term charitable is used in sec_501 its generally accepted legal sense long been recognized as second of trusts sec_368 fratcher the law of trusts sec_368 revrul_69_545 c b a charitable purpose the promotion of health has see restatement 4a scott and 4th ed revrul_69_545 1969_2_cb_117 established a community benefit standard as the basis for the federal_income_tax exemption of a hospital hospital satisfies the community benefit standard if the health of community as individuals in achieving that objective a whole and it does not unduly benefit private a class of persons broad enough to benefit the this revenue_ruling held that a it promotes sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if activities which accomplish one or more of such exempt purposes specified in sec_501 of the code not be activities is not in furtherance of so regarded if more than an insubstantial part of its it engages primarily in an exempt_purpose an organization will sec_512 a sec_511 of the code unrelated_business_taxable_income of organizations described in sec_501l c in part imposes a tax on the sec_512 of the code defines the term unrelated_business_taxable_income as gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions directly connected with the carrying on of such trade_or_business both computed with certain modifications sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the purpose or function constituting the basis for its exemption - sec_513 of the code provides that the term unrelated_trade_or_business does not include any trade_or_business which is carried on described in sec_501 such as a hospital by the organization primarily for the convenience of its patients in the case of an organization sec_1_513-1 of the regulations defines unrelated less directly connected deductions and subject business taxable_income to mean gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it to certain modifications organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if is income from trade_or_business such trade_or_business is regularly carried on by the organization and not substantially related other than through the prodlction of funds the conduct of such trade_or_business is to the organization's performance of its exempt functions therefore gross_income of an exempt it sec_1_513-1 of the regulations states that the presence of the substantially related requirement necessitates an examination of the relationship between the business activities which generate the particular income in question - - the activities that is performing the services involved -- and the accomplishment of the organization’s exempt purposes of producing or distributing the goods or sec_1_513-1 of the regulations states that a trade_or_business is related to exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of an exempt_purpose and is substantially related for purposes of sec_513 only if the causal relationship is substantial one from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes a trade_or_business for the conduct of thus a sec_501 c rationale following the consummation of the proposed arrangement between l and m and with respect to n the faculty practice will continue its activities of promoting the health of the community under the community benefit standard established in rev supra the faculty practice will continue to be organized and operated exclusively for charitable purposes therefore the faculty practice will continue to satisfy the organizational and operational tests under sec_1 c - thus rul 199910u692 of the regulations a m and l will not adversely affect the status of the faculty practice as an organization described in sec_501 code as a result the arrangement between of the sec_512 a following the consummation of the proposed arrangement and after n obtains a clinic between l and m with respect to n license from the state of d n rather than l will provide health care services to ambulatory patients diagnosed with diabetes and related diseases including p’s patients wn will provide these services through the faculty practice physicians and pursuant to the services agreement between the faculty practice and n practice physicians who specialize in diabetes and diabetes related diseases will provide clinical services to n’s ambulatory patients who will be an essential component of the faculty practice’s medical education activities under the services agreement certain faculty therefore the faculty practice’s clinical and management activities with respect to n will materially benefit the faculty practice's activities and will contribute importantly to the accomplishment of the faculty practice’s tax-exempt purposes a result these activities will have a substantial causal relationship to the achievement of the faculty practice’s tax- exempt_purpose under sec_1_513-1 of the regulations thus with respect to n are activities that will be substantially related to the faculty practice's performance of its exempt functions within the meaning of sec_512 sec_1_513-1 of the regulations the faculty practice’s clinical and management activities of the code and as ruling sec_1 the proposed arrangement between m and l with respect to n will not affect the status of the faculty practice as an organization described in sec_501 the code of the payments the faculty practice will receive from n under the services agreement for the provision of clinical and management services to n will not constitute unrelated_business_taxable_income to the faculty practice under sec_512 of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described these rulings are directed only to the organization that requested it may not be used or cited by others as precedent sec_6110 of the code provides that they we are informing your key district_director of this action please keep a copy of this ruling in your permanent records in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representatives sincerely marvin friedlander marvin friedlander chief exempt_organizations technical branch
